Exhibit 10.1

 

 

 

OIL STATES INTERNATIONAL, INC.

 

SECOND AMENDED AND RESTATED

2001 EQUITY PARTICIPATION PLAN

 

 

Effective February 19, 2013

 

 

          OIL STATES INTERNATIONAL, INC., a Delaware corporation, adopted The
2001 Equity Participation Plan of Oil States International, Inc. (the “Plan”),
effective February 19, 2001 (the “Effective Date”), for the benefit of its
eligible employees, consultants and directors. This Plan was an amendment and
restatement of the 1996 Equity Participation Plan of CE Holdings, Inc.
(“ConEmsco Plan”).

 

          The Plan was amended and restated, effective February 19, 2002, to
increase the number of shares of Common Stock (as defined below) subject to
Options (as defined below) and all other awards under the Plan. The Plan was
amended and restated, effective February 16, 2005 to increase the number of
shares of Common Stock subject to Options and all other awards under the Plan,
to be effective as provided in Section 9.4, to condition upon stockholder
approval re-grants of expired or cancelled awards or shares surrendered or
withheld for payment from the original 3,700,000 shares of Common Stock under
the Plan after February 16, 2005, to be effective as provided in Section 9.4,
and to allow for awards to Directors (as defined below) on the same basis as
currently permitted to Employees (as defined below). The Plan was amended and
restated effective March 30, 2009 to provide minimum vesting periods for certain
awards under the Plan as provided in Article 9.7. The Plan was amended to add
restrictions on repricing of options as provided in Article 4.5. The Plan is
hereby amended and restated, effective February 19, 2013 (the “Restatement
Date”), to increase the number of shares of Common Stock subject to Options and
all other awards under the Plan, subject to approval of the Plan by Shareholders
as contemplated at Section 9.4.

 

          The purposes of this Plan are as follows:     

 

          (1) To provide an additional incentive for Directors, Employees and
consultants to further the growth, development and financial success of the
Company by personally benefiting through the ownership of Company stock and/or
rights which recognize such growth, development and financial success.

 

          (2) To enable the Company to obtain and retain the services of
Directors, Employees and consultants considered essential to the long range
success of the Company by offering them an opportunity to own stock in the
Company and/or rights which will reflect the growth, development and financial
success of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE I

 

DEFINITIONS

 

  1.1       Affiliate. “Affiliate” shall mean any entity that, directly or
through one or more intermediaries, is controlled by the Company or controls the
Company as determined by the Committee.

 

  1.2       Award Limit. “Award Limit” shall mean 400,000 shares of Common
Stock.

 

  1.3      Board. “Board” shall mean the Board of Directors of the Company.

 

  1.4      Change of Control. “Change of Control” shall mean any of the
following:

 

          (a) any “person” (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any affiliate or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), acquires “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 35% or more of the combined voting power
of the Company’s then outstanding securities; provided, however, that if the
Company engages in a merger or consolidation in which the Company or surviving
entity in such merger or consolidation becomes a subsidiary of another entity,
then references to the Company’s then outstanding securities shall be deemed to
refer to the outstanding securities of such parent entity;

 

          (b) a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (i) are directors of the Company as
of the Effective Date, or (ii) are elected, or nominated for election, to the
Board with the affirmative votes of at least two-thirds of the Incumbent
Directors at the time of such election or nomination, but Incumbent Director
shall not include an individual whose election or nomination occurs as a result
of either (1) an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (2) an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

 

          (c) the consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;

 

          (d) the stockholders of the Company approve a plan of complete
liquidation of the Company; or

 

          (e) the sale or disposition (other than a pledge or similar
encumbrance) by the Company of all or substantially all of the assets of the
Company other than to a subsidiary or subsidiaries of the Company.

 

 
 

--------------------------------------------------------------------------------

 

  

  1.5        Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

  1.6        Committee. “Committee” shall mean the Board or a subcommittee of
the Board appointed as provided in Section 8.1.

 

  1.7        Common Stock. “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share.

 

  1.8        Company. “Company” shall mean Oil States International, Inc., a
Delaware corporation.

 

  1.9        Deferred Stock. “Deferred Stock” shall mean Common Stock awarded
under Article VII of this Plan.

 

  1.10      Director. “Director” shall mean a member of the Board who is not an
Employee.

 

          1.11      Dividend Equivalent. “Dividend Equivalent” shall mean a
right to receive the equivalent value (in cash or Common Stock) of dividends
paid on Common Stock, awarded under Article VII of this Plan. Dividend
Equivalents shall not be permitted on Options under this Plan.

 

  1.12      Employee. “Employee” shall mean any officer or other employee (as
defined in accordance with Section 3401(c) of the Code) of the Company or of any
Affiliate or Subsidiary.

 

      1.13      Exchange Act. “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

          1.14      Fair Market Value. “Fair Market Value” of a share of Common
Stock as of a given date shall be (i) the closing price of a share of Common
Stock on the principal exchange on which shares of Common Stock are then
trading, if any (as reported in any reporting service approved by the
Committee), on the trading day previous to such date, or if shares were not
traded on the trading day previous to such date, then on the next preceding date
on which a trade occurred, or (ii) if Common Stock is not traded on an exchange
but is quoted on Nasdaq or a successor quotation system, the mean between the
closing representative bid and asked prices for the Common Stock on the trading
day previous to such date as reported by Nasdaq or such successor quotation
system; or (iii) if Common Stock is not publicly traded on an exchange and not
quoted on Nasdaq or a successor quotation system, the Fair Market Value of a
share of Common Stock as established by the Committee acting in good faith.
Notwithstanding the foregoing, the Fair Market Value of a share of Common Stock
on the date of an initial public offering of Common Stock shall be the offering
price under such initial public offering.

 

          1.15      Grantee. “Grantee” shall mean an Employee, Director or
consultant granted a Performance Award, Dividend Equivalent, or Stock Payment,
or an award of Deferred Stock, under this Plan.

 

          1.16      Non-Qualified Stock Option. “Non-Qualified Stock Option”
shall mean an Option which is not designated as an Incentive Stock Option by the
Committee.

 

          1.17      Option. “Option” shall mean a stock option granted under
Article III of this Plan). An Option granted under this Plan shall, as
determined by the Committee, be either a Non-Qualified Stock Option or an
Incentive Stock Option; provided, however, that Options granted to Employees,
Directors and consultants employed by an Affiliate that is not a Subsidiary
shall be Non-Qualified Stock Options.

 

 
 

--------------------------------------------------------------------------------

 

  

          1.18      Optionee. “Optionee” shall mean an Employee, Director or
consultant granted an Option under this Plan.

 

          1.19      Performance Award. “Performance Award” shall mean a
performance or incentive award, other than an Option, Restricted Stock, Deferred
Stock or Stock Payments, that is paid in cash, Common Stock or a combination of
both, awarded under Article VII of this Plan.

 

          1.20      Performance Objectives. “Performance Objectives” means the
objectives, if any, established by the Committee that are to be achieved with
respect to an award granted under this Plan, which may be described in terms of
Company-wide objectives, in terms of objectives that are related to performance
of a division, subsidiary, department or function within the Company or an
Affiliate in which the Participant receiving the award is employed or in
individual or other terms, and which will relate to the period of time
determined by the Committee. The Performance Objectives intended to qualify
under Section 162(m) of the Code shall be with respect to one or more of the
following: (i) net income; (ii) pre-tax income; (iii) operating income;
(iv) cash flow; (v) earnings per share; (vi) earnings before any one or more of
the following items: interest, taxes, depreciation or amortization; (vii) return
on equity; (viii) return on invested capital or assets; (ix) cost reductions or
savings; (x) funds from operations and (xi) appreciation in the fair market
value of the Company’s common stock. Which objectives to use with respect to an
award, the weighting of the objectives if more than one is used, and whether the
objective is to be measured against a Company-established budget or target, an
index or a peer group of companies, shall be determined by the Committee in its
discretion at the time of grant of the award. A Performance Objective need not
be based on an increase or a positive result and may include, for example,
maintaining the status quo or limiting economic losses.

 

          1.21      Plan. “Plan” shall mean The 2001 Equity Participation Plan
of Oil States International, Inc.

 

          1.22      QDRO. “QDRO” shall mean a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the rules thereunder.

 

          1.23      Restricted Stock. “Restricted Stock” shall mean Common Stock
awarded under Article VI of this Plan.

 

          1.24      Restricted Stockholder. “Restricted Stockholder” shall mean
an Employee, Director or consultant granted an award of Restricted Stock under
Article VI of this Plan.

 

          1.25      Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3
under the Exchange Act, as such Rule may be amended from time to time.

 

          1.26      Stock Payment. “Stock Payment” shall mean (i) a payment in
the form of shares of Common Stock, or (ii) an option or other right to purchase
shares of Common Stock, as part of a deferred compensation arrangement, made in
lieu of all or any portion of the compensation, including without limitation,
salary, bonuses and commissions, that would otherwise become payable to an
Employee, Director or consultant in cash, awarded under Article VII of this
Plan.

 

 
 

--------------------------------------------------------------------------------

 

  

          1.27      Subsidiary. “Subsidiary” shall mean any corporation in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

ARTICLE II

 

SHARES SUBJECT TO PLAN

 

          2.1        Shares Subject to Plan.

 

          (a) The shares of stock subject to Options, awards of Restricted
Stock, Performance Awards, Dividend Equivalents, awards of Deferred Stock, or
Stock Payments shall be Common Stock. The aggregate number of such shares which
may be issued upon exercise of such options or rights or upon any such awards
under the Plan shall not exceed eleven million four hundred thousand
(11,400,000), subject to the requirements of Section 9.4. The shares of Common
Stock issuable upon exercise of such options or rights or upon any such awards
may be either previously authorized but unissued shares or treasury shares.

 

       (b) The maximum number of shares which may be subject to Options,
Restricted Stock or Deferred Stock granted under the Plan to any individual in
any calendar year shall not exceed the Award Limit. The maximum value of
Performance Awards granted under the Plan to any individual in any calendar year
shall not exceed $4.0 million.

 

          2.2      Add-back Restricted Stock Performance Awards, Dividend
Equivalents, Awards of Deferred Stock or Stock Payments. If any Restricted Stock
Performance Awards, Dividend Equivalents, Awards of Deferred Stock or Stock
Payments, or other right to acquire shares of Common Stock under any other award
under this Plan, expires or is forfeited and canceled without having been fully
vested, the number of shares subject to such Restricted Stock Performance
Awards, Dividend Equivalents, Awards of Deferred Stock or Stock Payments or
other right but as to which such Restricted Stock Performance Awards, Dividend
Equivalents, Awards of Deferred Stock or Stock Payments or other right was not
vested prior to its expiration or cancellation may again be optioned, granted or
awarded hereunder, subject to the limitations of Section 2.1. Notwithstanding
the foregoing, shares of Common Stock subject to an award under this Plan shall
not again be made available for issuance as awards under this Plan if such
shares are (a) tendered in payment for an award, (b) delivered or withheld for
payment of taxes, or (c) not issued or delivered as a result of a net settlement
process.

 

ARTICLE III

 

GRANTING OF OPTIONS

 

          3.1      Eligibility. Any Employee, Director or consultant selected by
the Committee pursuant to Section 3.4(a)(i) shall be eligible to be granted an
Option.

 

          3.2      Disqualification for Stock Ownership. No person may be
granted an Incentive Stock Option under this Plan if such person, at the time
the Incentive Stock Option is granted, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any then existing Subsidiary unless such Incentive Stock Option
conforms to the applicable provisions of Section 422 of the Code,

 

 
 

--------------------------------------------------------------------------------

 

  

          3.3      Qualification of Incentive Stock Options. No Incentive Stock
Option shall be granted unless such Option, when granted, qualifies as an
“incentive stock option” under Section 422 of the Code. No Incentive Stock
Option shall be granted to any person who is not an employee of the Company or a
Subsidiary.

 

          3.4      Granting of Options

 

          (a) The Committee shall from time to time, in its absolute discretion,
and subject to applicable limitations of this Plan:

 

               (i) Select from among the Employees, Directors or consultants
(including Employees, Directors or consultants who have previously received
Options or other awards under this Plan) such of them as in its opinion should
be granted Options;

 

               (ii) Subject to the Award Limit, determine the number of shares
to be subject to such Options granted to the selected Employees, Directors or
consultants;

 

               (iii) Determine whether such Options are to be Incentive Stock
Options or Non-Qualified Stock Options; and

 

               (iv) Determine the terms and conditions of such Options,
consistent with this Plan.

 

          (b) Upon the selection of an Employee, Director or consultant to be
granted an Option, the Committee shall instruct the Secretary of the Company to
issue the Option and may impose such conditions on the grant of the Option as it
deems appropriate.

 

          (c) Any Incentive Stock Option granted under this Plan may be modified
by the Committee to disqualify such option from treatment as an “incentive stock
option” under Section 422 of the Code.

 

ARTICLE IV

 

TERMS OF OPTIONS

 

          4.1      Option Agreement. Each Option shall be evidenced by a Stock
Option Agreement, which shall be executed by the Optionee and an authorized
officer of the Company and which shall contain such terms and conditions as the
Committee shall determine, consistent with this Plan.

 

          4.2      Option Price. The price per share of the shares subject to
each Option shall be set by the Committee; provided, however, that, except as
provided in Section 8.1 with respect to assumed options, such price shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
the Option is granted.

 

          4.3      Option Term. The term of an Option shall be set by the
Committee in its discretion; provided, however, that in the case of Incentive
Stock Options, the term shall not be more than ten (10) years from the date the
Incentive Stock Option is granted, or five (5) years from such date if the
Incentive Stock Option is granted to an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary).

 

 
 

--------------------------------------------------------------------------------

 

  

          4.4      Option Vesting

 

          (a) The period during which the right to exercise an Option in whole
or in part vests in the Optionee shall be set by the Committee and the Committee
may determine that an Option may not be exercised in whole or in part for a
specified period after it is granted. At any time after grant of an Option, the
Committee may, in its sole and absolute discretion and subject to whatever terms
and conditions it selects, accelerate the period during which an Option vests.

 

      (b) To the extent that the aggregate Fair Market Value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by an Optionee during any calendar year (under the Plan and all
other incentive stock option plans of the Company and any parent or Subsidiary)
exceeds $100,000, such Options shall be treated as Non-Qualified Options to the
extent required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking Options into account in the order in which
they were granted. For purposes of this Section 4.4(b), the Fair Market Value of
stock shall be determined as of the time the Option with respect to such stock
is granted.

 

          4.5      Restrictions on Repricing of Options. Except as provided in
Section 9.3, the Committee may not, without approval of the Company’s
stockholders, amend any outstanding Stock Option Agreement to lower the Option
price of an underwater Option or cancel an outstanding underwater Option in
exchange for cash, another award or an Option having a lower price.

 

ARTICLE V

 

EXERCISE OF OPTIONS

 

          5.1      Partial Exercise. An exercisable Option may be exercised in
whole or in part; however, an Option shall not be exercisable with respect to
fractional shares and the Committee may require that, by the terms of the
Option, a partial exercise be with respect to a minimum number of shares.

 

          5.2      Manner of Exercise. All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company or his office:

 

          (a) A written notice complying with the applicable rules established
by the Committee stating that the Option, or a portion thereof, is exercised.
The notice shall be signed by the Optionee or other person then entitled to
exercise the Option or such portion;

 

          (b) Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee or Board may, in
its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars;

 

          (c) In the event that the Option shall be exercised pursuant to
Section 9.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option; and

 

          (d) Full cash payment to the Secretary of the Company for the shares
with respect to which the Option, or portion thereof, is exercised. However, the
Committee may in its discretion or provide in the grant agreement (i) that
payment may be made, in whole or in part, through the delivery of shares of
Common Stock owned by the Optionee, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery not in excess of the aggregate
exercise price of the Option or exercised portion thereof and subject to such
other limitations as the Committee may impose thereon, (ii) allow payment, in
whole or in part, through the surrender of shares of Common Stock then issuable
upon exercise of the Option having a Fair Market Value on the date of Option
exercise equal to the aggregate exercise price of the Option or exercised
portion thereof, (iii) allow payment, in whole or in part, through the delivery
of property of any kind which constitutes good and valuable consideration; (iv) 
allow payment through a cashless-broker procedure approved by the Company, or
(v) allow payment through any combination of the consideration provided
above.          

 

 
 

--------------------------------------------------------------------------------

 

  

  5.3      Conditions to Issuance of Stock Certificates. The Company shall not
be required to issue or deliver any certificate or certificates for shares of
stock purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

 

          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;

 

          (b) The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its absolute discretion, deem necessary or
advisable;

 

          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

 

          (d) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may establish from time to time for reasons of
administrative convenience; and

 

          (e) The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax.

 

          5.4      Rights as Stockholders. The holders of Options shall not be,
nor have any of the rights or privileges of, stockholders of the Company in
respect of any shares purchasable upon the exercise of any part of an Option
unless and until certificates representing such shares have been issued by the
Company to such holders.

 

          5.5      Ownership and Transfer Restrictions. The Committee, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such restriction shall be set forth in the respective
Stock Option Agreement and may be referred to on the certificates evidencing
such shares. The Committee may require the Optionee to give the Company prompt
notice of any disposition of shares of Common Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of granting such
Option to such Optionee or (ii) one year after the transfer of such shares to
such Optionee. The Committee may direct that the certificates evidencing shares
acquired by exercise of an Option refer to such requirement to give prompt
notice of disposition.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

AWARD OF RESTRICTED STOCK

 

          6.1      Award of Restricted Stock

 

          (a) The Committee shall from time to time, in its absolute discretion:

 

               (i) Select from among the Employees, Directors or consultants
(including Employees, Directors or consultants who have previously received
other awards under this Plan) such of them as in its opinion should be awarded
Restricted Stock; and

 

               (ii) Determine the terms and conditions applicable to such
Restricted Stock, consistent with this Plan, which may include the achievement
of Performance Objectives.

 

          (b) Upon the selection of an Employee, Director or consultant to be
awarded Restricted Stock, the Committee shall instruct the Secretary of the
Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate.

 

          6.2      Restricted Stock Agreement. Restricted Stock shall be issued
only pursuant to a Restricted Stock Agreement, which shall be executed by the
selected Employee, Director or consultant and an authorized officer of the
Company and which shall contain such terms and conditions as the Committee shall
determine, consistent with this Plan.

 

          6.3      Rights as Stockholders. Upon delivery of the shares of
Restricted Stock to the escrow holder, the Restricted Stockholder shall have,
unless otherwise provided by the Committee, all the rights of a stockholder with
respect to said shares, subject to the restrictions in his Restricted Stock
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that in the
discretion of the Committee, any extraordinary distributions with respect to the
Common Stock shall be subject to the restrictions set forth in Section 6.4.

 

          6.4      Restriction. All shares of Restricted Stock issued under this
Plan (including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Restricted Stock
Agreement, be subject to such restrictions as the Committee shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that, by action taken after the Restricted Stock is issued, the Committee may,
on such terms and conditions as it may determine to be appropriate, remove any
or all of the restrictions imposed by the terms of the Restricted Stock
Agreement. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire.

 

          6.5      Escrow. The Secretary of the Company or such other escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing Restricted Stock until all of the restrictions imposed
under the Restricted Stock Agreement with respect to the shares evidenced by
such certificate expire or shall have been removed.

 

 
 

--------------------------------------------------------------------------------

 

  

          6.6      Legend. In order to enforce the restrictions imposed upon
shares of Restricted Stock hereunder, the Committee shall cause a legend or
legends to be placed on certificates representing all shares of Restricted Stock
that are still subject to restrictions under Restricted Stock Agreements, which
legend or legends shall make appropriate reference to the conditions imposed
thereby.

 

ARTICLE VII

 

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS,

DEFERRED STOCK, STOCK PAYMENTS

 

          7.1      Performance Awards. Any Employee, Director or consultant
selected by the Committee may be granted one or more Performance Awards. The
value of such Performance Awards may be linked to the achievement of such
specific Performance Objectives determined appropriate by the Committee over any
period or periods determined by the Committee. In making such determinations,
the Committee shall consider (among such other factors as it deems relevant in
light of the specific type of award) the contributions, responsibilities and
other compensation of the particular Employee, Director or consultant.

 

          7.2      Dividend Equivalents. Any Employee, Director or consultant
selected by the Committee may be granted Dividend Equivalents based on the
dividends declared on Common Stock, to be credited as of dividend payment dates,
during the period between the date, Deferred Stock or Performance Award is
granted, and the date such Deferred Stock or Performance Award vests or expires,
as determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Committee. Dividend
Equivalents shall not be paid out prior to the time the underlying Deferred
Stock or Performance Award vests.

 

          7.3      Stock Payments. Any Employee, Director or consultant selected
by the Committee may receive Stock Payments in the manner determined from time
to time by the Committee. The number of shares shall be determined by the
Committee and may be based upon the Fair Market Value, book value, net profits
or other measure of the value of Common Stock or other specific performance
criteria determined appropriate by the Committee, determined on the date such
Stock Payment is made or on any date thereafter.

 

          7.4      Deferred Stock. Any Employee, Director or consultant selected
by the Committee may be granted an award of Deferred Stock in the manner
determined from time to time by the Committee. The number of shares of Deferred
Stock shall be determined by the Committee and may be linked to the achievement
of such specific Performance Objectives determined to be appropriate by the
Committee over any period or periods determined by the Committee. Common Stock
underlying a Deferred Stock award will not be issued until the Deferred Stock
award has vested, pursuant to a vesting schedule or Performance Objectives set
by the Committee, as the case may be. Unless otherwise provided by the
Committee, a Grantee of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the award has
vested and the Common Stock underlying the award has been issued.

 

          7.5      Performance Award Agreement, Dividend Equivalent Agreement,
Deferred Stock Agreement, Stock Payment Agreement. Each Performance Award,
Dividend Equivalent, award of Deferred Stock and/or Stock Payment shall be
evidenced by an agreement, which shall be executed by the Grantee and an
authorized Officer of the Company and which shall contain such terms and
conditions as the Committee shall determine, consistent with this Plan.

 

 
 

--------------------------------------------------------------------------------

 

  

          7.6      Term. The term of a Performance Award, Dividend Equivalent,
award of Deferred Stock and/or Stock Payment shall be set by the Committee in
its discretion.

 

          7.7      Payment Upon Termination of Employment. A Performance Award,
Dividend Equivalent, award of Deferred Stock and/or Stock Payment is payable
only while the Grantee is an Employee, Director or consultant; provided that the
Committee may determine that the Performance Award, Dividend Equivalent, award
of Deferred Stock and/or Stock Payment may be paid subsequent to termination of
employment or termination of directorship or consultancy without cause, or
following a change in control of the Company, or because of the Grantee’s
retirement, death or disability, or otherwise.

 

          7.8      Payment. Payment of the amount determined under Section 7.1
or 7.2 above shall be in cash, in Common Stock or a combination of both, as
determined by the Committee. To the extent any payment under this Article VII is
effected in Common Stock, it shall be made subject to satisfaction of all
provisions of Section 5.3.

 

ARTICLE VIII

 

ADMINISTRATION

 

          8.1      Committee. The Committee members shall be appointed by and
hold office at the pleasure of the Board. Appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board.

 

          8.2      Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of this Plan in accordance with
its provisions. The Committee shall have the power to interpret this Plan and
the agreements pursuant to which Options, awards of Restricted Stock or Deferred
Stock, Performance Awards, Dividend Equivalents or Stock Payments are granted or
awarded, and to adopt such rules for the administration, interpretation, and
application of this Plan as are consistent therewith and to interpret, amend or
revoke any such rules. Any such grant or award under this Plan need not be the
same with respect to each Optionee, Grantee or Restricted Stockholder. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under this Plan except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.

 

          8.3      Majority Rule; Unanimous Written Consent. The Committee shall
act by a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Committee.

 

          8.4      Compensation; Professional Assistance, Good Faith Actions.
Members of the Committee shall receive such compensation for their services as
members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company. The Committee may employ attorneys,
consultants, accountants, appraisers, brokers, or other persons. The Committee,
the Company and the Company’s officers and Directors shall be entitled to rely
upon the advice, opinions or valuations of any such persons. All actions taken
and all interpretations and determinations made by the Committee or the Board in
good faith shall be final and binding upon all Optionees, Grantees, Restricted
Stockholders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Plan, Options, awards of
Restricted Stock or Deferred Stock, Performance Awards, Dividend Equivalents or
Stock Payments, and all members of the Committee and the Board shall be fully
protected by the Company in respect of any such action, determination or
interpretation.

 

 
 

--------------------------------------------------------------------------------

 

  

          8.5      Delegation of Authority by the Committee. Notwithstanding the
preceding provisions of this Article VIII or any other provision of the Plan to
the contrary, subject to the constraints of applicable law, the Committee may
from time to time, in its sole discretion, delegate to the Chief Executive
Officer of the Company the right to grant Awards under the Plan, insofar as such
power to grant Awards relates to any person who is not then subject to section
16 of the Exchange Act (including any successor section to the same or similar
effect). Any such delegation may be effective only so long as the Chief
Executive Officer of the Company is a member of the Board, and the Committee may
revoke such delegation at any time. The Committee may put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company upon such delegation as the Committee determines in its sole
discretion.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

          9.1      Not Transferable. Except as provided below, Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Dividend
Equivalents or Stock Payments under this Plan may not be sold, pledged,
assigned, or transferred in any manner other than by will or the laws of descent
and distribution or pursuant to a QDRO, unless and until such rights or awards
have been exercised, or the shares underlying such rights or awards have been
issued, and all restrictions applicable to such shares have lapsed. No Option,
Restricted Stock award, Deferred Stock award, Performance Award, Dividend
Equivalent or Stock Payment or interest or right therein shall be liable for the
debts, contracts or engagements of the Optionee, Grantee or Restricted
Stockholder or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence. An Optionee may, with the consent of the
Committee, transfer a Nonqualified Stock Option to such family members and
persons as may be permitted by this Committee, subject to such restrictions and
limitations, if any, that the Committee, in its discretion, may impose on such
transfer.

 

     During the lifetime of the Optionee or Grantee, only he may exercise an
Option or other right or award (or any portion thereof) granted to him under the
Plan unless it has been disposed of pursuant to a QDRO. After the death of the
Optionee or Grantee, any exercisable portion of an Option or other right or
award may, prior to the time when such portion becomes unexercisable under the
Plan or the applicable Stock Option Agreement or other agreement, be exercised
by his personal representative or by any person empowered to do so under the
deceased Optionee’s or Grantee’s will or under the then applicable laws of
descent and distribution.

 

 
 

--------------------------------------------------------------------------------

 

  

          9.2      Amendment, Suspension or Termination of this Plan. This Plan
may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board or the Committee.
However, without approval of the Company’s stockholders given within twelve
months before or after the action by the Committee, no action of the Committee
may, except as provided in Section 9.3, increase the limits imposed in
Section 2.1 on the maximum number of shares which may be issued under this Plan
or reduce the exercise price of an Option, and no action of the Committee may be
taken that would otherwise require stockholder approval as a matter of
applicable law, regulation or rule. No amendment, suspension or termination of
this Plan shall, without the consent of the holder of Options, Restricted Stock
awards, Deferred Stock awards, Performance Awards, Dividend Equivalents or Stock
Payments, materially alter or impair any rights or obligations under any
Options, Restricted Stock awards, Deferred Stock awards, Performance Awards,
Dividend Equivalents or Stock Payments theretofore granted or awarded, unless
the award itself otherwise expressly so provides. No Options, Restricted Stock,
Deferred Stock, Performance Awards, Dividend Equivalents or Stock Payments may
be granted or awarded during any period of suspension or after termination of
this Plan, and in no event may any Incentive Stock Option be granted under this
Plan after the first to occur of the following events:

 

          (a) The expiration of ten years from the date the Plan is adopted by
the Board; or

 

          (b) The expiration of ten years from the date the Plan is approved by
the Company’s stockholders under Section 9.4.

 

          9.3      Changes in Common Stock or Assets of the Company; Acquisition
or Liquidation of the Company and Other Corporate Events.

 

          (a) Subject to Section 9.3(e), in the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Committee’s sole discretion, affects the
Common Stock such that an adjustment is determined by the, Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Option, Restricted Stock award, Performance Award, Dividend Equivalent,
Deferred Stock award or Stock Payment, then the Committee shall, in such manner
as it may deem equitable, adjust any or all of

 

               (i) the number and kind of shares of Common Stock (or other
securities or property) with respect to which Options, Performance Awards,
Dividend Equivalents or Stock Payments may be granted under the Plan, or which
may be granted as Restricted Stock or Deferred Stock (including, but not limited
to, adjustments of the limitations in Section 2.1 on the maximum number and kind
of shares which may be issued and adjustments of the Award Limit),

 

 
 

--------------------------------------------------------------------------------

 

  

               (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Options, Performance Awards,
Dividend Equivalents, or Stock Payments, and in the number and kind of shares of
outstanding Restricted Stock or Deferred Stock, and

 

               (iii) the grant or exercise price with respect to any Option,
Performance Award, Dividend Equivalent or Stock Payment.

 

          (b) Subject to Section 9.3(e), in the event of any corporate
transaction or other event described in Section 9.3(a) which results in shares
of Common Stock being exchanged for or converted into cash, securities
(including securities of another corporation) or other property, the Committee
will have the right to terminate this Plan as of the date of the event or
transaction, in which case all options, rights and other awards granted under
this Plan shall become the right to receive such cash, securities or other
property, net of any applicable exercise price.

 

          (c) Subject to Section 9.3(e), in the event of any corporate
transaction or other event described in Section 9.3(a) or any unusual or
nonrecurring transactions or events affecting the Company, any affiliate of the
Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations, or accounting principles, the Committee
in its discretion is hereby authorized to take any one or more of the following
actions whenever the Committee determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any option,
right or other award under this Plan, to facilitate such transactions or events
or to give effect to such changes in laws, regulations or principles:

 

               (i) In its discretion, and on such terms and conditions as it
deems appropriate, the Committee may provide, either automatically or upon the
Optionee’s request, for either the purchase of any such Option, Performance
Award, Dividend Equivalent, or Stock Payment, or any Restricted Stock or
Deferred Stock for an amount of cash equal to the amount that could have been
attained upon the exercise of such option, right or award or realization of the
Optionee’s rights had such option, right or award been currently exercisable or
payable or the replacement of such option, right or award with other rights or
property selected by the Committee in its sole discretion;

 

               (ii) In its sole and absolute discretion, the Committee may
provide, either by the terms of such Option, Performance Award, Dividend
Equivalent, or Stock Payment, or Restricted Stock or Deferred Stock or by action
taken prior to the occurrence of such transaction or event that it cannot be
exercised after such event;

 

               (iii) In its sole and absolute discretion, and on such terms and
conditions as it deems appropriate, the Committee may provide, either by the
terms of such Option, Performance Award, Dividend Equivalent, or Stock Payment,
or Restricted Stock or Deferred Stock or by action taken prior to the occurrence
of such transaction or event, that, for a specified period of time prior to such
transaction or event, such option, right or award shall be exercisable as to all
shares covered thereby, notwithstanding anything to the contrary in
(1) Section 4.4 or (2) the provisions of such Option, Performance Award,
Dividend Equivalent, or Stock Payment, or Restricted Stock or Deferred Stock;

 

               (iv) In its discretion, and on such terms and conditions as it
deems appropriate, the Committee may provide, either by the terms of such
Option, Performance Award, Dividend Equivalent, or Stock Payment, or Restricted
Stock or Deferred Stock or by action taken prior to the occurrence of such
transaction or event, that upon such event, such option, right or award be
assumed by the successor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;

 

 
 

--------------------------------------------------------------------------------

 

  

          (v) In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may make adjustments in the number and type of shares
of Common Stock (or other securities or property) subject to outstanding
Options, Performance Awards, Dividend Equivalents, or Stock Payments, and in the
number and kind of outstanding Restricted Stock or Deferred Stock and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;

 

          (vi) In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide either by the terms of a Restricted Stock
award or Deferred Stock award or by action taken prior to the occurrence of such
event that, for a specified period of time prior to such event, the restrictions
imposed under a Restricted Stock Agreement or a Deferred Stock Agreement upon
some or all shares of Restricted Stock or Deferred Stock may be terminated; and

 

          (vii) In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may make adjustments to the Performance Objectives of
any outstanding award.

 

          (d) Notwithstanding anything in Sections 9.3(a), 9.3(c) or 9.3(e) to
the contrary, except to the extent an award agreement expressly provides to the
contrary, in the event of a Change of Control of the Company all outstanding
awards automatically shall become fully vested immediately prior to such Change
in Control (or such earlier time as set by the Committee), all restrictions, if
any, with respect to such awards shall lapse, all performance criteria, if any,
with respect to such awards shall be deemed to have been met at their target
level.

 

          (e) With respect to an award intended to qualify as performance-based
compensation under Section 162(m), no adjustment or action described in this
Section 9.3, other than as provided in Section 9.3(d), shall be taken by the
Committee to the extent that such adjustment or action would cause such award to
fail to so qualify under Section 162(m) or any successor provisions thereto.

 

          9.4      Approval of Amended and Restated Plan by Stockholders. The
amendment and restatement of this Plan will be submitted for the approval of the
Company’s stockholders within twelve months after the Restatement Date. Options,
Performance Awards, Dividend Equivalents or Stock Payments may be granted and
Restricted Stock or Deferred Stock may be awarded prior to such stockholder
approval with respect to the additional one million shares of Common Stock
authorized for awards under Section 2.1 of this amendment and restatement (the
“Additional Shares”), provided that such Options, Performance Awards, Dividend
Equivalents or Stock Payments shall not be exercisable and such Restricted Stock
or Deferred Stock shall not vest prior to the time when this amendment and
restatement of the Plan is approved by the stockholders, and provided further
that if such approval has not been obtained at the end of said twelve-month
period, all such Options, Performance Awards, Dividend Equivalents or Stock
Payments previously granted and all Restricted Stock or Deferred Stock
previously awarded under this Plan, to the extent made with respect to the
Additional Shares shall thereupon be canceled and become null and void.

 

 
 

--------------------------------------------------------------------------------

 

  

          9.5      Tax Withholding. The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Optionee,
Grantee or Restricted Stockholder of any sums required by applicable tax law to
be withheld with respect to the issuance, vesting or exercise of any Option,
Restricted Stock, Deferred Stock, Performance Award, Dividend Equivalent or
Stock Payment. Subject to the timing requirements of Section 5.3, the Committee
may, in its discretion and in satisfaction of the foregoing requirement, allow
such Optionee, Grantee or Restricted Stockholder to elect to have the Company
withhold shares of Common Stock otherwise issuable under such Option or
afterward (or allow the return of shares of Common Stock) having a Fair Market
Value equal to the minimum tax sums required to be withheld by the Company.
Notwithstanding the foregoing, any such person who is subject to Section 16b
with respect to Company Stock may direct that the Company’s tax withholding
obligation be satisfied by withholding the appropriate number of shares from
such award and/or the “constructive” tender already-owned shares of Common
Stock.

 

          9.6      Limitations Applicable to Section 16 Persons and
Performance-Based Compensation. Notwithstanding any other provision of this
Plan, this Plan, and any Option, Performance Award, Dividend Equivalent or Stock
Payment granted, or Restricted Stock or Deferred Stock awarded, to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, the Plan, Options, Performance
Awards, Dividend Equivalents, Stock Payments, Restricted Stock and Deferred
Stock granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule. Furthermore,
notwithstanding any other provision of this Plan, any award intended to qualify
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code shall be subject to any additional limitations set forth in Section 162(m)
of the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code.

 

          9.7      Limitations Applicable to Awards. Provisions of Article VI
and Article VII to the contrary notwithstanding, and subject to the exceptions
provided below, awards of Restricted Stock, stock-based Performance Awards, full
value Stock Payments and Deferred Stock which are granted or accelerated on or
after March 31, 2009 shall be subject to a minimum one-year vesting period if
performance-based and shall be subject to a minimum three-year vesting period
(1/3 each year) if solely tenure-based. Notwithstanding the foregoing,
(i) vesting may be accelerated upon death, disability, retirement or Change of
Control (of the Company, or a division of the Company respecting divisional
Grantees) and (ii) vesting may occur earlier than the minimums set forth above
with respect to a number of shares from awards or grants which shares in the
aggregate do not exceed the result of multiplying (x) 10% times (y) the total
cumulative number of shares authorized under the Plan commencing with the Plan’s
inception. The calculation of the number of shares which are not Otherwise
Exempt Shares and which are covered by the exception in clause (ii) immediately
above shall be made at the time of award except in the case of an acceleration
of the vesting period in which case the calculation shall be made at the time of
acceleration. “Otherwise Exempt Shares” are shares which were granted or
accelerated prior to March 31, 2009; meet the minimum vesting requirements of
the first sentence of this Section 9.8; or are entitled to the benefit of clause
(i) of this Section 9.8. Provisions of the Plan to the contrary notwithstanding,
discretionary awards to Directors, specifically excluding awards to directors
related to their annual retainer, shall be determined solely by the independent
Compensation Committee.

 

 
 

--------------------------------------------------------------------------------

 

  

          9.8      Effect of Plan Upon Options and Compensation Plans. This Plan
amendment and restatement shall not affect any other compensation or incentive
plans in effect for the Company or any Subsidiary. Nothing in this Plan shall be
construed to limit the right of the Company (i) to establish any other forms of
incentives or compensation for Employees, Directors or consultants of the
Company or any Subsidiary or (ii) to grant or assume options or other rights
otherwise than under this Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
entity or association.

 

          9.9      Compliance with Laws. This Plan, the granting and vesting of
Options, Restricted Stock awards, Deferred Stock awards, Performance Awards,
Dividend Equivalents or Stock Payments under this Plan and the issuance and
delivery of shares of Common Stock and the payment of money under this Plan or
under Options, Performance Awards, Dividend Equivalents or Stock Payments
granted or Restricted Stock or Deferred Stock awarded hereunder are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan, Options, Restricted Stock awards,
Deferred Stock awards, Performance Awards, Dividend Equivalents or Stock
Payments granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

          9.10      Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this Plan.

 

          9.11      Governing Law. This Plan and any agreements hereunder shall
be administered, interpreted and enforced under the internal laws of the State
of Texas without regard to conflicts of laws thereof.

 

 